October 1, 2010 BNY MELLON FUNDS TRUST -BNY Mellon Large Cap Market Opportunities Fund Supplement to Prospectus dated July 30, 2010 The following information supersedes and replaces any information contained in the sections of the Prospectus entitled Shareholder Guide  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Wire and Shareholder Guide  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Electronic Check: Electronic Check or Wire. To purchase shares in a regular or IRA account, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information. October 1, 2010 BNY MELLON FUNDS TRUST -BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Supplement to Prospectus dated July 30, 2010 The following information supersedes and replaces any information contained in the sections of the Prospectus entitled Shareholder Guide  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Wire and Shareholder Guide  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Electronic Check: Electronic Check or Wire. To purchase shares in a regular or IRA account, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information. October 1, 2010 BNY MELLON FUNDS TRUST -BNY Mellon Large Cap Market Opportunities Fund -BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Supplement to Statement of Additional information dated July 30, 2010 The following information supersedes and replaces any information contained in the last sentence of the eighth paragraph of the section of the Statement of Additional Information entitled How To Buy Shares  General.: For a subsequent investment by wire or electronic check, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information.
